United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3834
                                   ___________

Christopher D. Laughlin,                *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Larry B. Norris, Director, Arkansas     * Eastern District of Arkansas
Department of Correction; Bill          *
Terry, CO-3, Arkansas Department of     *      [UNPUBLISHED]
Correction; A.J. Hall, CO-5, Arkansas   *
Department of Correction,               *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: March 25, 1999
                               Filed: May 17, 1999
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Christopher D. Laughlin appeals from an order entered in the District Court1 for
the Eastern District of Arkansas. In his 42 U.S.C. § 1983 complaint, Laughlin claimed

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendation of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
an Arkansas Department of Correction grooming policy violated his First Amendment
free exercise rights and the Religious Freedom Restoration Act (RFRA), 42 U.S.C.
§§ 2000bb to 2000bb-4. He sought preliminary and permanent injunctive relief. The
district court dismissed Laughlin’s RFRA claim and denied his request for a
preliminary injunction.

       On appeal, Laughlin argues the merits of his free exercise claim. Because the
order from which Laughlin appeals did not dispose of that claim, it is not before us. See
Thomas v. Basham, 931 F.2d 521, 523 (8th Cir. 1991) (order dismissing fewer than all
claims in pending action is not final appealable order). However, we have jurisdiction
over the district court’s denial of preliminary injunctive relief. See 28 U.S.C.
§ 1292(a)(1). We conclude the court did not abuse its discretion by denying Laughlin
injunctive relief. See United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1179 (8th Cir.
1998) (standard of review). Laughlin could not demonstrate a probability of
succeeding on the merits. See Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109,
114 (8th Cir. 1981) (en banc) (probability of success on merits should be considered
when movant requests preliminary injunction). We have consistently concluded that
prison grooming policies similar to the present one are reasonably related to legitimate
security concerns that outweigh inmates’ free exercise rights. See Hamilton v. Schriro,
74 F.3d 1545, 1550-51 (8th Cir.), cert. denied, 519 U.S. 874 (1996); Iron Eyes v.
Henry, 907 F.2d 810, 814-16 (8th Cir. 1990).

       Accordingly, we affirm the denial of Laughlin’s request for preliminary
injunctive relief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                           -2-